Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiayu Mandy Song (Reg. No. 69,583) on 2/26/2021.
The application has been amended as follows: 
1. (Currently Amended) A system for acquiring map data, comprising: 
a mounting structure configured to adjustably mount a sensor to a vehicle, wherein the sensor is configured to capture data indicative of at least one surrounding object as the vehicle travels along a path, and the sensor includes a combination of a LiDAR and a camera mounted on the same mounting structure configured to capture the data at a same angle; and 
a controller, configured to:
determine whether a number of moving objects included in the captured data exceeds a predetermined threshold; and
cause the vehicle to slow down based on the number of moving objects included in the captured data exceeding the predetermined threshold;
dynamically determine a mounting angle based on the number of moving objects included in the captured data exceeding the predetermined threshold; and
cause the mounting structure to adjust the sensor according to the dynamically determined mounting angle.

increase the mounting angle based on the detection.
9. (Currently Amended) A method for acquiring map data, comprising:
capturing data indicative of at least one surrounding object using a sensor adjustably mounted on a vehicle, as the vehicle travels along a path, wherein the sensor includes a combination of a LiDAR and a camera mounted on a same mounting structure configured to capture the data at a same angle;            
determining, by a controller, whether a number of moving objects included in the captured data exceeds a predetermined threshold; and
causing the vehicle to slow down based on the number of moving objects included in the captured data exceeding the predetermined threshold;
dynamically determining, by the controller, a mounting angle, for mounting the sensor on the mounting structure, based on the number of moving objects included in the captured data exceeding the predetermined threshold; and
adjusting the sensor according to the dynamically determined mounting angle.
13. (Currently Amended) The method of claim 9, wherein determining the mounting angle based on the number of moving objects included in the captured data further includes:
detecting a group of static objects in the captured data exceeding a predetermined threshold; and 
increasing the mounting angle based on the detection.
17. (Currently Amended) A vehicle, comprising:
at least one wheel; a body carried by the at least one wheel;

the mounting structure configured to adjustably mount the sensor to the body; and
a controller, configured to:
determine whether a number of moving objects included in the captured data exceeds a predetermined threshold; and
cause the vehicle to slow down based on the number of moving objects included in the captured data exceeding the predetermined threshold;
dynamically determine a mounting angle based on the number of moving objects included in the captured data exceeding the predetermined threshold; and
cause the mounting structure to adjust the sensor according to the dynamically determined mounting angle.
20. (Currently Amended) The vehicle of claim 17, wherein to determine the mounting angle based on the number of moving objects included in the captured data, the controller is further configured to:
detect a group of static objects in the captured data exceeding a predetermined threshold; and 
increase the mounting angle based on the detection.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest “determine whether a number of moving objects included in the captured data exceeds a predetermined threshold; dynamically determine a mounting angle based on the number of moving objects included in the captured data exceeding the predetermined threshold; and cause the mounting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-5, 7-9, 11-13, 15-17, and 19-22 (now renumbered 1-17) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665